oO oo JN BO uN eke BY Ye

Nm Ww Bw BH BRO RD RD OD Om mm et
So JN DBD uo Fe YS HO KFK§ CO UO FTF NHN BD UO eF WOW NYO KF OS

Case 2:21-cv-01310-FMO-JPR Document 10 Filed 03/01/21 Page 1o0f3 Page ID#81

FILED
CLERK, U.S. DISTRICT COURT

 

 

MARCH 1 2021

 

 

 

CENTRAL DISTRICT OF CALIFORNIA

py: Vor DEPUTY

 

 

 

JS-6

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

TBB VALLEY INVESTMENTS, LLC, CASE NUMBER:

CV 21-1310-FMO (JPRx)
Plaintiff

V.

 

JOANNE B. ATKINS et al.,
ORDER REMANDING CASE TO

STATE COURT

 

Defendant(s).

 

The Court sua sponte REMANDS this action to the California Superior Court for the
County of Los Angeles for lack of subject matter jurisdiction, as set forth below.

“The right of removal is entirely a creature of statute and ‘a suit commenced in a state
court must remain there until cause is shown for its transfer under some act of Congress.”
Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 32 (2002) (quoting Great N. Ry. Co. v.
Alexander, 246 U.S. 276, 280 (1918)). Generally, where Congress has acted to create a right of
removal, those statutes are strictly construed against removal jurisdiction. Id.; Nevada v. Bank of

Am. Corp., 672 F.3d 661, 667 (9th Cir. 2012); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

 

Unless otherwise expressly provided by Congress, a defendant may remove “any civil
action brought in a State court of which the district courts of the United States have original

jurisdiction.” 28 U.S.C. § 1441(a); Dennis v. Hart, 724 F.3d 1249, 1252 (9th Cir. 2013). The

 

removing defendant bears the burden of establishing federal jurisdiction. Abrego Abrego v.

 

 

 

 

CV-136 (3/16) ORDER REMANDING CASE TO STATE COURT Page 1 of 3
on TN Uw ee

10
11
12
13
14
Lo
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:21-cv-01310-FMO-JPR Document 10 Filed 03/01/21 Page 2o0f3 Page ID #:82

Dow Chem. Co., 443 F.3d 676, 682 (9th Cir. 2006); Gaus, 980 F.2d at 566-67. “Under the plain

 

terms of § 1441(a), in order properly to remove [an] action pursuant to that provision, [the
removing defendant] must demonstrate that original subject-matter jurisdiction lies in the federal
courts.” Syngenta Crop Prot., 537 U.S. at 33. Failure to do so requires that the case be remanded,

as “[s]ubject matter jurisdiction may not be waived, and. . . the district court must remand if it

 

lacks jurisdiction.” Kelton Arms Condo. Owners Ass’n v. Homestead Ins. Co., 346 F.3d 1190,
1192 (9th Cir. 2003). “If at any time before final judgment it appears that the district court lacks
subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). It is “elementary
that the subject matter jurisdiction of the district court is not a waivable matter and may be raised
at anytime by one of the parties, by motion or in the responsive pleadings, or sua sponte by the

trial or reviewing court.” Emrich v. Touche Ross & Co., 846 F.2d 1190, 1194 n.2 (9th Cir. 1988).

 

From a review of the Notice of Removal and the state court records provided, it is evident

that the Court lacks subject matter jurisdiction over the instant case, for the following reasons.
No basis for federal question jurisdiction has been identified:

The Complaint does not include any claim “arising under the Constitution, laws,
or treaties of the United States.” 28 U.S.C. § 1331.

Removing defendant(s) asserts that the affirmative defenses at issue give rise to
federal question jurisdiction, but “the existence of federal jurisdiction depends
solely on the plaintiffs claims for relief and not on anticipated defenses to those
claims.” ARCO Envtl. Remediation, L.L.C. v. Dept. of Health and Envtl. Quality,
213 F.3d 1108, 1113 (9th Cir. 2000). An “affirmative defense based on federal law”
does not “render[] an action brought in state court removable.” Berg v. Leason, 32
F.3d 422, 426 (9th Cir. 1994). A “case may not be removed to federal court on the
basis of a federal defense . . . even if the defense is anticipated in the plaintiff's
complaint, and even if both parties admit that the defense is the only question truly
at issue in the case.” Franchise Tax Bd. v. Constr. Laborers Vacation Tr., 463 U.S.
1, 14 (1983).

[_] Removing defendant(s) has not alleged facts sufficient to show that the
requirements for removal under 28 U.S.C. § 1443 are satisfied. Section 1443(1)
provides for the removal of a civil action filed "[a]gainst any person who is denied
or cannot enforce in the courts of such State a right under any law providing for
the equal civil rights of citizens of the United States ...." Even assuming that the
removing defendant(s) has asserted rights provided "by explicit statutory

 

CV-136 (3/16) ORDER REMANDING CASE TO STATE COURT Page 2 of 3

 

 

 
nN WwW —& WwW

“J

10
ll
12
i
14
15
16
17
18
19
20
21
22
ao
24
25
26
27
28

L

Case 2:21-cv-01310-FMO-JPR Document 10 Filed 03/01/21 Page 3of3 Page ID #83

enactment protecting equal racial civil rights," Patel v. Del Taco, Inc., 446 F.3d 996,
999 (9th Cir. 2006) (citation omitted), defendant(s) has not identified any "state
statute or a constitutional provision that purports to command the state courts to
ignore the federal rights" or pointed "to anything that suggests that the state court
would not enforce [defendant's] civil rights in the state court proceedings." Id.
(citation omitted); see also Bogart v. California, 355 F.2d 377, 381-82 (9th Cir.
1966) (holding that conclusionary statements lacking any factual basis cannot
support removal under § 1443(1)). Nor does § 1443(2) provide any basis for
removal, as it “confers a privilege of removal only upon federal officers or agents
and those authorized to act with or for them in affirmatively executing duties
under any federal law providing for equal civil rights" and on state officers who
refuse to enforce discriminatory state laws. City of Greenwood v. Peacock, 384
U.S. 808, 824 & 824 n.22 (1966).

 

The underlying action is an unlawful detainer proceeding, arising under and
governed by the laws of the State of California.

Removing defendant(s) claims that 28 U.S.C. § 1334 confers jurisdiction on this
Court, but the underlying action does not arise under Title 11 of the United States
Code.

Diversity jurisdiction is lacking, and/or this case is not removable on that basis:

Every defendant is not alleged to be diverse from every plaintiff. 28 U.S.C. §
1332(a).

The Complaint does not allege damages in excess of $75,000, and removing
defendant(s) has not plausibly alleged that the amount in controversy requirement
has been met. Id.; see Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct.
547, 554 (2014).

The underlying unlawful detainer action is a limited civil action that does not
exceed $25,000.

Removing defendant(s) is a citizen of California. 28 U.S.C. § 1441(b)(2).

 

 

 

 

IT IS THEREFORE ORDERED that this matter be, and hereby is, REMANDED to the Superior

Court of California listed above, for lack of subject matter jurisdiction.

IT IS SO ORDERED.
Date: March 1, 2021 /s/ Fernando M. Olguin

 

 

United States District Judge

 

 

 

CV-136 (3/16)

ORDER REMANDING CASE TO STATE COURT Page 3 of 3

 
